          Case 2:20-cv-00443-SMJ   ECF No. 14    filed 03/26/21   PageID.200 Page 1 of 12




1                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


2                                                                       Mar 26, 2021
                                                                            SEAN F. MCAVOY, CLERK
3                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
4
     NICOLE ALBRIGHT; RLA, a minor;                No.    2:20-cv-00443-SMJ
5    and RDA, a minor,

6                                Plaintiffs,       ORDER GRANTING
                                                   DEFENDANTS’ MOTION TO
7                   v.                             DISMISS

8    GABRIELLE C. ROTH, MATTHEW
     ALBRIGHT, and WINSTON &
9    CASHATT PSC,

10                               Defendants.

11

12            Before the Court, without oral argument, is Defendants Gabrielle C. Roth and

13   Winston & Cashatt, PSC’s Motion to Dismiss, ECF No. 9, and Defendant Matthew

14   Albright’s (collectively, “Defendants”) motion for joinder, ECF No. 10. Defendants

15   argue this Court should dismiss Plaintiffs’ Complaint with prejudice because it

16   lacks jurisdiction and Plaintiffs fail to state a claim upon which relief can be granted.

17   See generally ECF Nos. 9, 10, 12 & 13. This Court agrees it lacks subject matter

18   jurisdiction and therefore dismisses Plaintiffs’ Complaint.

19   //

20   //




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 1
      Case 2:20-cv-00443-SMJ     ECF No. 14   filed 03/26/21   PageID.201 Page 2 of 12




1                                    BACKGROUND

2          The Court finds Defendants motion to dismiss provides an accurate

3    description of the facts alleged in Plaintiffs’ Complaint and sets them forth fully

4    herein:

5          The following recitation of facts are drawn from Plaintiffs’ Complaint.

6          A. State Court Dissolution Action.
                  In Spokane Superior Court Cause No. 19-3-01343-32, Nicole
7          and Matthew Albright sought to dissolve their marriage and adjudicate
           related issues, including child custody. Matthew filed a petition for
8          legal separation on or about June 4, 2019. ECF No. 1 at ¶ 22. In support
           of his petition, Matthew submitted a number of declarations signed by
9          Nicole’s family members. Id. at ¶¶ 24, 27.
                  On July 28, 2020, “an agreed CR 35 order [requiring Nicole to
10         submit to a psychiatric examination] was entered.” Id. at ¶ 63. See also
           id. at ¶ 66 (“Nicole’s lawyer consented to a CR 35 Order.”). Nicole’s
11         attorney later filed a “motion to quash the CR 35 Order.” Id. at ¶ 73.
           Pursuant to the agreed-upon order, Nicole allegedly scheduled a
12         psychiatric appointment and “paid the psychiatrist over $3,000.” Id. at
           ¶¶ 71-72. Nicole’s attorney later filed a motion to quash the Order re:
13         CR 35 exam (which he had previously stipulated to). Id. at ¶ 73. (The
           Complaint does not allege facts concerning whether the superior court
14         heard Nicole’s motion to quash, and, if so, the outcome.)
                  On or about November 2, 2020, a child custody dispute arose
15         between Matthew and Nicole. Id. at ¶ 75. Matthew sought an immediate
           restraining order, with Matthew’s counsel, Roth, allegedly giving
16         Nicole’s attorney only 30 minutes notice of the hearing re: restraining
           order. Id. at ¶¶ 76-77. At the same time, Roth filed an amended
17         parenting plan. Id. at ¶ 85. The temporary restraining order was entered
           on November 6, 2020. Id. at ¶ 78. The TRO required that it be reviewed
18         on November 13, 2020. Id. at ¶ 80. On November 13, 2020, the superior
           court continued the review of the TRO to December 11, 2020 over
19         Nicole’s counsel’s objection. Id. at ¶¶ 82-83. At some point in time,
           allegedly without notice to Nicole’s counsel, the superior court entered
20         an order re: amended parenting plan. Id. at ¶¶ 85-86. The entry of the




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 2
      Case 2:20-cv-00443-SMJ    ECF No. 14    filed 03/26/21   PageID.202 Page 3 of 12




1         order re: amended parenting plan allegedly deviated from the procedure
          required by RCW 26.09.270. Id. at ¶¶ 87-88.
2         B. Plaintiffs’ federal complaint.
                  On December 2, 2020, Nicole filed this action, on behalf of
3         herself and her minor children, “under the Civil Rights Act, 42 U.S.C.
          § 1983.” ECF No. 1 at ¶ 1. Plaintiff claims that she was denied due
4         process, denied the right to a fair hearing, and defendants violated her
          fundamental right to raise her children. Id. at ¶¶ 2-5.
5                 Plaintiffs name as defendants Nicole’s ex-husband (Matthew),
          id. at ¶ 12; Gabrielle Roth and Winston & Cashatt (Matthew’s attorneys
6         in the state dissolution action), id. at ¶¶ 10-11; and, judicial officers
          involved in the state court proceedings (superior court commissioners
7         Kevin Stewart, Tammy Chavez, and Jeffrey Adams), id. at ¶¶ 13-15.
          Plaintiffs allege that Roth and Matthew worked together to “prevail
8         over Nicole [], to harass her, to continually make personal statements
          about her which were wrong, injurious, the cause of suffering and
9         completely disrespected Nicole Albright's relations with her mother,
          father, sisters, and brothers, and children, two of recent legal age and
10        two of minor age.” Id. at ¶ 25. Specifically, Plaintiffs take issue with
          declarations Matthew submitted in support of his petition for legal
11        separation, id. at ¶ 27-28, which were allegedly later used in support of
          a request for Nicole to submit to a CR 35 psychiatric examination, id.
12        at 29.
                  Plaintiffs allege that Matthew conspired with Nicole’s family to
13        cause her financial harm and alienation of her children’s affections. Id.
          at ¶¶ 30 – 36. Plaintiffs allege that Matthew physically harmed Nicole.
14        Id. at ¶¶ 37-42.
                  Regarding use of the declarations obtained by Matthew from
15        Nicole’s family members, Plaintiffs allege that the declarations (1)
          contained irrelevant “negative ad hominem” directed at Nicole and
16        “positive ad hominem” directed at Matthew, id. at ¶¶ 49-52, 56, 70; (2)
          were not based on the declarant’s personal knowledge, id. at ¶ 56, 68;
17        (3) did not provide facts justifying compelling Nicole to undergo a
          psychiatric examination, id. at ¶ 57; (4) were signed over a year prior
18        to being used to support Matthew’s request for CR 35 examination, id.
          at ¶¶ 63-64.
19                Plaintiffs allege the following causes of action:
                   Count One: Argumentum Ad Hominem, ECF No. 1 at ¶¶ 89-
20                   97. This claim appears to allege improprieties associated with
                     the declarations discussed supra. Id.


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 3
      Case 2:20-cv-00443-SMJ      ECF No. 14    filed 03/26/21   PageID.203 Page 4 of 12




1                   Count Two: Custodial Interference, id. at ¶¶ 98- 106. This
                      claim alleges that Nicole has been denied custody of her
2                     children in violation of state statutes. Id.
                    Count Three: Intentional Tort – Outrage, id. at ¶¶ 107-113.
3                     This claim alleges that Defendants intentionally and
                      “arbitrarily violated [Nicole’s] rights under the law and the
4                     constitutional principles of strict scrutiny,” id. at ¶ 109,
                      causing Nicole “severe emotional distress,” id. at ¶ 111.
5                   Count Four: Civil Conspiracy, id. at ¶¶ 114-121. Nicole
                      alleges that Defendants conspired to take her children away
6                     from her “in violation of her[] and their[] rights to substantive
                      and procedural due process of law in violation of 42 U.S.C. §
7                     1983.” Id. at ¶ 118.
                    Count Five: Civil Rights 42 U.S.C. § 1983, id. at ¶¶ 122-130.
8                     This cause of action alleges that “Plaintiffs have been injured
                      as a proximate cause of the violations set forth above of their
9                     constitutional rights of fair hearing as outlined in the cases
                      described above and in the previously described Counts One,
10                    Two, Three, and Four.” Id. at ¶ 129.
                    Count Six: Civil Rights 42 U.S.C. § 1983 Liability of Judicial
11                    Defendants along with Defendant Roth, id. at ¶¶ 131-137.
                      This cause of action alleges that the “Judicial Defendants” are
12                    not immune from this suit and that Matthew and Roth
                      conspired with the judicial defendants “with respect of the
13                    commission of the actions making up Counts One, Two,
                      Three, Four and Five above.” Id. at ¶ 134.
14                 Plaintiffs’ request for relief seeks money damages and “other
           relief that the Court deems just and equitable.” Id. at pg. 30.
15

16   ECF No. 9 at 3–7.

17         Defendants Gabrielle C. Roth and Winston & Cashatt, PSC now move to

18   dismiss Plaintiffs’ Complaint, arguing this Court lacks subject matter jurisdiction

19   under the Rooker-Feldman doctrine. ECF No. 9 at 9–12. In the alternative,

20   Defendants argue even if the Court had jurisdiction, Plaintiffs’ Section 1983 claims



     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 4
      Case 2:20-cv-00443-SMJ       ECF No. 14     filed 03/26/21   PageID.204 Page 5 of 12




1    fail to state a claim upon which relief can be granted, should be dismissed, and the

2    Court should decline to exercise supplemental jurisdiction over Plaintiffs’

3    remaining claims sounding in state law. Id. at 12–15. Defendants also argue the

4    Court should abstain from hearing this case based on the Supreme Court’s ruling in

5    Younger v. Harris, 401 U.S. 37 (1971). Id. at 15–16. Defendant Matthew Albright

6    moves for joinder and provides some additional points of authority and argument.

7    ECF No. 10.

8                                    LEGAL STANDARD

9          Courts must dismiss a complaint under Federal Rule of Civil Procedure

10   12(b)(1) if, considering the factual allegations in the light most favorable to the

11   plaintiff, the action: (1) does not arise under the Constitution, laws, or treaties of the

12   United States, or does not fall within one of the other enumerated categories of

13   Article III, Section 2, of the Constitution; (2) is not a case or controversy within the

14   meaning of the Constitution; or (3) is not one described by any jurisdictional statute.

15   Baker v. Carr, 369 U.S. 186, 198 (1962). Federal courts are presumed to lack

16   subject matter jurisdiction until plaintiff establishes otherwise. Kokkonen v.

17   Guardian Life Ins. Co. of America, 511 U.S. 375 (1994); Stock West, Inc. v.

18   Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989) (Plaintiff bears the

19   burden of proving that subject matter jurisdiction exists).

20         A defendant may move to dismiss for lack of subject matter jurisdiction under




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 5
      Case 2:20-cv-00443-SMJ      ECF No. 14     filed 03/26/21   PageID.205 Page 6 of 12




1    Federal Rule of Civil Procedure 12(b)(1) through a facial attack or a factual one.

2    Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004). Here, Defendants facially

3    attack Plaintiffs’ complaint under the Rooker-Feldman doctrine, among other

4    things. ECF No. 9; see also Wolfe, 392 F.3d at 362 (determining a challenge under

5    the Rooker-Feldman doctrine constitutes a facial attack). “An argument that the

6    court does not have subject matter jurisdiction pursuant to the Rooker-Feldman

7    doctrine is properly considered under Rule 12(b)(1).” Hylton v. J.P. Morgan Chase

8    Bank, N.A., 338 F. Supp. 3d 263, 273 (S.D.N.Y. 2018).

9                                       DISCUSSION

10         Defendants first argue this Court lacks subject matter jurisdiction under the

11   Rooker-Feldman doctrine. ECF No. 9 at 9–12. This Court agrees.

12         The Rooker–Feldman doctrine stems from two Supreme Court cases: Rooker

13   v. Fidelity Trust Co., 263 U.S. 413 (1923) and District of Columbia Court of

14   Appeals v. Feldman, 460 U.S. 462 (1983). The doctrine “is a well-established

15   jurisdictional rule prohibiting federal courts from exercising appellate review over

16   final state court judgments.” Reusser v. Wachovia Bank, N.A., 525 F.3d 855, 858–

17   59 (9th Cir. 2008). Congress vested “the United States Supreme Court, not the lower

18   federal courts, with appellate jurisdiction over state court judgments.” Cooper v.

19   Ramos, 704 F.3d 772, 777 (9th Cir. 2012). “The doctrine [therefore] bars a district

20   court from exercising jurisdiction not only over an action explicitly styled as a direct




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 6
      Case 2:20-cv-00443-SMJ      ECF No. 14    filed 03/26/21   PageID.206 Page 7 of 12




1    appeal, but also over the ‘de facto equivalent’ of such an appeal.” Id. (quoting Noel

2    v. Hall, 341 F.3d 1148, 1155 (9th Cir. 2003)).

3          “To determine whether an action functions as a de facto appeal, [courts] ‘pay

4    close attention to the relief sought by the federal-court plaintiff.’” Cooper, 704 F.3d

5    at 777–78 (quoting Bianchi v. Rylaarsdam, 334 F.3d 895, 900 (9th Cir. 2003)).

6          If a federal plaintiff asserts as a legal wrong an allegedly erroneous
           decision by a state court, and seeks relief from a state court judgment
7          based on that decision, Rooker–Feldman bars subject matter
           jurisdiction in federal district court. If, on the other hand, a federal
8          plaintiff asserts as a legal wrong an allegedly illegal act or omission by
           an adverse party, Rooker–Feldman does not bar jurisdiction.
9

10   Noel, 341 F.3d at 1164.

11         “There are two kinds of cases in which such a forbidden de facto appeal might

12   be brought.” Noel, 341 F.3d at 1163. “First, the federal plaintiff may complain of

13   harm caused by a state court judgment that directly withholds a benefit from (or

14   imposes a detriment on) the federal plaintiff, based on an allegedly erroneous ruling

15   by that court.” Id. “Second, the federal plaintiff may complain of a legal injury

16   caused by a state court judgment, based on an allegedly erroneous legal ruling, in a

17   case in which the federal plaintiff was one of the litigants.” Id. “Rooker–Feldman

18   thus applies only when the federal plaintiff both asserts as her injury legal error or

19   errors by the state court and seeks as her remedy relief from the state court

20   judgment.” Kougasian v. TMSL, Inc., 359 F.3d 1136, 1140 (9th Cir. 2004).




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 7
      Case 2:20-cv-00443-SMJ      ECF No. 14     filed 03/26/21   PageID.207 Page 8 of 12




1          Only after a district court first determines a case involves a forbidden de facto

2    appeal does the “inextricably intertwined” test articulated in Feldman come into

3    play. Noel, 341 F.3d at 1158. In Feldman, the Supreme Court stated

4          If the constitutional claims presented to a United States District Court
           are inextricably intertwined with the state court’s denial in a judicial
5          proceeding of a particular plaintiff’s application [for relief], then the
           District Court is in essence being called upon to review the state court
6          decision. This the District Court may not do.

7    Bianchi, 334 F.3d at 898 (alteration in original) (quoting Feldman, 460 U.S. at 483

8    n.16). Accordingly, “[o]nce a federal plaintiff seeks to bring a forbidden de facto

9    appeal, as in Feldman, that federal plaintiff may not seek to litigate an issue that is

10   ‘inextricably intertwined’ with the state court judicial decision from which the

11   forbidden de facto appeal is brought.” Noel, 341 F.3d at 1158. A federal district

12   court must then “refuse to decide any issue raised in the suit that is ‘inextricably

13   intertwined’ with an issue resolved by the state court in its judicial decision.” Id.

14         This Court agrees with Defendants that “[a] dispute over a marital dissolution

15   falls squarely within the Rooker-Feldman bar.” ECF No. 9 (citing Moor v. Cnty. of

16   Butte, 547 Fed. App’x. 826, 829 (9th Cir. 2013) (affirming dismissal of suit

17   concerning state court divorce and child custody proceedings on Rooker-Feldman

18   grounds); Gomez v. San Diego Family Ct., 388 Fed. Appx. 685 (9th Cir. 2010)

19   (affirming dismissal of state court custody decision on Rooker-Feldman grounds);

20   Sareen v. Sareen, 356 Fed. Appx. 977 (9th Cir. 2009) (affirming dismissal of action




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 8
      Case 2:20-cv-00443-SMJ      ECF No. 14    filed 03/26/21   PageID.208 Page 9 of 12




1    alleging constitutional violation in state court child custody action on Rooker-

2    Feldman grounds)).

3          Plaintiffs’ action involves a forbidden de facto appeal. Plaintiffs’ Complaint

4    centers on state court orders arising out of dissolution and custody proceedings. See

5    generally ECF No. 1. Plaintiffs’ first cause contends argumentum ad hominem (i.e.,

6    “argument against the person”) is irrelevant evidence, and the state superior court

7    erred in considering such evidence. ECF No. 1 at 15–17. Plaintiffs challenge the

8    state superior court’s order directing Nicole to undergo a psychiatric exam under

9    Washington State Superior Court Civil Rule 35, which governs physical and mental

10   examinations of persons. See id. Besides damages, attorney fees, and costs,

11   Plaintiffs seek “further relief as the court may deem just and proper.” Id. at 17, 30.

12   This Court could, of course, award damages only if it first determined the state

13   superior court erred under controlling state law. But “Rooker–Feldman bars any suit

14   that seeks to disrupt or ‘undo’ a prior state-court judgment, regardless of whether

15   the state-court proceeding afforded the federal-court plaintiff a full and fair

16   opportunity to litigate her claims.” Bianchi, 334 F.3d at 901. Because Plaintiffs

17   assert as their injury legal error or errors by the state court and seek open-ended

18   relief from the state court judgment, this cause constitutes a de facto appeal.

19         Plaintiffs next plead custodial interference. They challenge the temporary

20   parenting plan, arguing the superior court erred because its order flouted several




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 9
     Case 2:20-cv-00443-SMJ       ECF No. 14     filed 03/26/21   PageID.209 Page 10 of 12




1    state statutes. ECF No. 1 at 17–21. Plaintiffs again seek damages, attorney fees,

2    costs, and “further relief as the court may deem just and proper.” Id. at 21, 30. But

3    because this Court cannot grant the relief Plaintiffs seek without first “undoing” the

4    decision of the state court, the Rooker–Feldman doctrine bars this action in federal

5    court. See Bianchi, 334 F.3d at 901. In short, this cause constitutes a de facto appeal

6    because Plaintiffs assert that the state superior court erred and seek open-ended

7    relief from the state court order.

8          Plaintiffs’ remaining claims of Intentional Tort – Outrage and Civil

9    Conspiracy, as well as their claims under 42 U.S.C. § 1983, all stem from Plaintiffs’

10   allegations that the superior court and named defendants “conspired” to violate

11   Nicole’s constitutional rights, including her parental rights. See ECF No. 1 at 28.

12   Analysis of Plaintiffs’ pleadings reveals that the constitutional and related claims in

13   this federal suit are inextricably intertwined with the state court’s denial of relief.

14   “It is immaterial that [Plaintiffs] frame[] [their] federal complaint as a constitutional

15   challenge to the state courts’ decisions.” See Bianchi, 334 F.3d at 901 n.4. “The

16   Rooker–Feldman doctrine prevents lower federal courts from exercising

17   jurisdiction over any claim that is ‘inextricably intertwined’ with the decision of a

18   state court, even where the party does not directly challenge the merits of the state

19   court’s decision but rather brings an indirect challenge based on constitutional

20   principles.” Id.




     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 10
         Case 2:20-cv-00443-SMJ    ECF No. 14    filed 03/26/21   PageID.210 Page 11 of 12




1             For these reasons, this Court lacks subject matter jurisdiction and the Rooker-

2    Feldman doctrine bars Plaintiffs’ suit. As a result, the Court dismisses Plaintiffs’

3    Complaint against all defendants. The Court finds granting Plaintiffs leave to amend

4    would be futile.1 See, e.g., Cooper, 704 F.3d at 783 (“Dismissal of a complaint

5    without leave to amend is proper where it is clear that the complaint could not be

6    saved by amendment.”). Even so, Plaintiffs are not without recourse and may seek

7    relief in the Washington State Court of Appeals. Because this Court dismisses

8    Plaintiffs’ Complaint based on the forgoing analysis, it declines to reach

9    Defendants’ alternative arguments that Plaintiffs’ Complaint fails to state a claim

10   upon which relief can be granted and that this Court should abstain from hearing

11   this case based on the Supreme Court’s ruling in Younger v. Harris, 401 U.S. 37

12   (1971).

13            Accordingly, IT IS HEREBY ORDERED:

14

15

16

17   1
       The Court finds Counts One and Two of the Complaint cannot be saved by
     amendment because they involve forbidden de facto appeals. Counts Three and
18   Four plead state law causes of action, there is no diversity of citizenship, and the
     Court cannot exercise supplemental jurisdiction for following reason: Although
19   Counts Five and Six plead causes of action under 42 U.S.C. § 1983, the Court agrees
     with Defendants that none of them were acting under the “color of state law.” See
20   generally ECF No. at 9–15; ECF No. 10 at 2–3; ECF No. 12 at 2–4. The Court thus
     concludes no amendment can save Plaintiffs’ Complaint.


     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 11
     Case 2:20-cv-00443-SMJ      ECF No. 14   filed 03/26/21   PageID.211 Page 12 of 12




1          1.     Defendants Gabrielle C. Roth and Winston & Cashatt, PSC’s Motion

2                 to Dismiss, ECF No. 9, and Defendant Matthew Albright’s motion for

3                 joinder, ECF No. 10, are GRANTED.

4          2.     All claims are DISMISSED WITH PREJUDICE, with all parties to

5                 bear their own costs and attorney fees.

6          3.     All pending motions are DENIED AS MOOT.

7          4.     All hearings and other deadlines are STRICKEN.

8          5.     The Clerk’s Office is directed to CLOSE this file.

9          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

10   provide copies to all counsel.

11         DATED this 26th day of March 2021.

12
                        ________________________
13                      SALVADOR MENDOZA, JR.
                        United States District Judge
14

15

16

17

18

19

20



     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS – 12
